PER CURIAM.
Earnest P. Clark seeks review of a decision and order of the Benefits Review Board (“Board”) affirming the administrative law judge’s denial of black lung benefits pursuant to 30 U.S.C. §§ 901-45 (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we affirm on the reasoning of the Board. See Clark v. Eastern Associated Coal Corp., No. 03-0631-BLA (BRB April 29, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.